Citation Nr: 0909024	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain prior to June 12, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
lumbosacral strain, effective June 12, 2006.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, effective August 14, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine, 
effective July 23, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1984 
to January 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for degenerative joint 
disease of the lumbosacral spine assigning a 10 percent 
evaluation, effective July 23, 2004 and denied an increased 
rating in excess of 20 percent for lumbosacral strain.  In 
October 2007, the RO granted an increased rating of 30 
percent for lumbosacral strain, effective June 12, 2006 and 
40 percent, effective August 14, 2007.  The Veteran has 
indicated that he is not satisfied with these ratings.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In October 2006, the Veteran testified at an 
RO hearing.  He and his mother testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO 
in October 2008.  Transcripts of both hearings are of record.

Although the RO has rated the Veteran separately for 
degenerative joint disease of the lumbosacral spine and 
lumbosacral strain, based on the evidence of record and VA 
regulations against separate ratings for the same disability, 
the issue will be considered as one combined disability 
rating, as reflected in the October 2007 rating decision.  
The Veteran is not prejudiced by the Board's 
recharacterization of the issue, as the combined ratings are 
no less than the ratings separately assigned.


FINDINGS OF FACT

1.  Effective July 23, 2004, the lumbosacral spine disability 
is manifested by forward flexion limited to 70 degrees with 
pain and palpable spasm and x-ray evidence of mild 
degenerative changes in the mid lumbar spine and minimal 
anterolisthesis of L5 on S1 secondary to bilateral 
spondylolysis of L5.

2.  Effective June 12, 2006, the lumbosacral spine disability 
is manifested by forward flexion limited to 40 degrees with 
no specific tenderness or muscle spasms noted.

3.  Effective August 14, 2007, the lumbosacral spine 
disability is manifested by forward flexion limited to 10 
degrees with pain and MRI evidence of minimal 
spondylolisthesis with stable lumbar spine alignment since 
2005.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent (20 
percent plus 10 percent) for lumbosacral spine degenerative 
joint disease and lumbosacral strain, effective July 23, 
2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5235 to 5243 (2008).

2.  The criteria for an evaluation higher than 40 percent (30 
percent plus 10 percent) for lumbosacral spine degenerative 
joint disease and lumbosacral strain, effective June 12, 
2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5235 to 5243 (2008).

3.  The criteria for an evaluation higher than 50 percent (40 
percent plus 10 percent) for lumbosacral spine degenerative 
joint disease and lumbosacral strain, effective August 14, 
2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5235 to 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  The notification complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

Although the notice letters included the general criteria for 
submitting evidence that the back disability was worse, the 
letter did not notify the Veteran of the rating criteria or 
that the Veteran should submit evidence of how his disability 
affects his daily life or employment.  Thus, VA's duty to 
notify him of the information and evidence necessary to 
substantiate the increased rating claim has not been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any VCAA notice errors did not affect 
the essential fairness of the adjudication as VA has obtained 
all relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Id., Vazquez-Flores, 22 Vet. App. at 48.  
Specifically, the Veteran and his representative have 
submitted testimony and statements as to how his back 
disability affects his employment and daily life.  The 
representative also is presumed to have basic knowledge of 
the applicable criteria for the Veteran's claims and to have 
communicated this information to the claimant. See Overton v. 
Nicholson, 20 Vet. App. 427, 438- 439.  These actions by the 
Veteran and his representative indicate actual knowledge of 
the right to submit additional evidence and of the 
availability of additional process regarding both the rating 
criteria for the disability at issue and the effect of the 
disability on the Veteran's daily life and employment.  As 
both actual knowledge of the Veteran's procedural rights and 
the evidence necessary to substantiate the claims have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the Veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence. 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the disability at issue, and provided the Veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for residuals of 
a back injury in August 1986 assigning a 10 percent 
evaluation, effective February 1, 1986.  In March 1988, the 
RO granted an increased rating of 20 percent for a back 
condition, effective January 12, 1987.  The rating was 
decreased back to 10 percent in January 1991, effective April 
1, 1999.  In December 1996, the RO granted an increased 
rating of 20 percent for the back condition, effective 
September 13, 1996.  Rating decisions dated from July 1997 to 
August 2001 denied an increased rating higher than 20 
percent.  

The Veteran filed his present increased rating claim in July 
2004.  The RO granted a separate 10 percent rating for 
degenerative joint disease of the lumbosacral spine in August 
2005, effective July 23, 2004.  In October 2007, the RO 
granted an increased rating of 30 percent for lumbosacral 
strain, effective June 12, 2006 and 40 percent, effective 
August 14, 2007.  The Veteran has indicated that he is not 
satisfied with these ratings.  He testified that he has used 
a cane for the past three to four years, has pain at a 10 out 
of 10, and flare-ups every day.  He noted that he swims but 
could not stand for more than 12 minutes.  He also indicated 
that he has pain and numbness radiating into his arms and 
legs.  His mother testified that she has to come to help out 
around the house about twice a week.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the Veteran, 
as well as the entire history of the Veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

As previously discussed, the Board has changed the Veteran's 
separate ratings for degenerative joint disease of the 
lumbosacral spine and lumbosacral strain to one disability 
rating, which under 38 C.F.R. § 4.25, amounts to 30 percent 
for lumbosacral strain with degenerative joint disease, 
effective July 23, 2004, 40 percent, effective June 12, 2006, 
and 50 percent, effective August 14, 2007.  Evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  As the Veteran's lumbar spine disability 
is rated on the basis of limitation of motion, he cannot be 
rated separately for limitation of motion based on 
lumbosacral strain and limitation of motion due to arthritis.  
The Veteran is not prejudiced by the Board's considering the 
combined ratings, as they are no less than the ratings 
separately assigned.

Degenerative and traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200, etc.).   38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent disability rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

The Veteran is assigned a 30 percent evaluation for 
lumbosacral strain with degenerative joint disease, effective 
July 23, 2004.

A May 2005 VA examination report shows flexion to 70 degrees 
with pain and palpable spasm, extension to 20 degrees with 
pain and palpable spasm, right and left lateral flexion to 20 
degrees with pain, and right and left lateral rotation to 20 
degrees with pain.  X-ray evaluation showed mild degenerative 
changes in the mid lumbar spine; and minimal anterolisthesis 
of L5 on S1 secondary to bilateral spondylolysis of L5.

These findings do not warrant an evaluation higher than 30 
percent for the lumbosacral spine disability, as flexion is 
not limited to 30 degrees and there is no medical evidence of 
ankylosis.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  While the lumbar spine motion is limited, 
the medical evidence does not show any immobility or 
consolidation of the joint.

The Veteran is assigned a 40 percent evaluation for 
lumbosacral strain with degenerative joint disease, effective 
June 12, 2006.

A June 12, 2006 VA orthopedic consult record shows forward 
flexion of the lumbosacral spine to 40 degrees.  There was no 
specific tenderness or muscle spasm noted in the lumbar spine 
but the Veteran pointed to the midline lumbosacral area as a 
source of discomfort.  He ambulated with a cane in the right 
hand but could walk a few steps without the cane.

These findings do not satisfy the criteria for the next 
higher 50 percent evaluation under the general rating formula 
for the spine, as the medical evidence shows no unfavorable 
ankylosis of the lumbosacral spine.

The Veteran is assigned a 50 percent evaluation for 
lumbosacral strain with degenerative joint disease, effective 
August 14, 2007.

An August 14, 2007 VA examination report shows forward 
flexion to 10 degrees with pain, extension to 5 degrees with 
pain, right and left lateral flexion to 5 degrees with pain, 
and right and left lateral rotation severely limited due to 
pain.  A magnetic resonance imaging (MRI) report showed 
minimal spondylolisthesis with stable lumbar spine alignment 
since 2005.

The medical evidence for this period does not warrant the 
next higher 100 percent evaluation, as there is no evidence 
of ankylosis of the entire spine.

Under the spine criteria, intervertebral disc syndrome should 
be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  Under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

A December 2006 VA pain management medical record shows an 
assessment of degenerative disc disease of the lumbar spine.  
As none of the medical evidence showed any periods of 
physician-prescribed bedrest, however, any increased 
evaluations under the criteria for intervertebral disc 
syndrome do not apply.

A separate neurological evaluation related to the lumbosacral 
spine disability also is not warranted.  While the Veteran 
complained of radiating pain and numbness into his 
extremities, the objective medical evidence does not support 
any separate neurological disabilities related to the 
lumbosacral spine disability.  

A June 2004 VA MRI report shows mild degenerative changes in 
the lumbar spine without significant compromise to the spinal 
canal or exiting nerve roots.  The Veteran complained of low 
back pain with radiating symptoms into the left lower 
extremity in September 2004.  A September 2004 VA 
neurological evaluation showed sensation was normal in both 
upper and lower extremities for light touch, pinprick, 
temperature, proprioception, and vibration.  A November 2004 
electromyographic (EMG) study of the left lower limb and 
corresponding paraspinal demonstrated abnormal membrane 
activity in only a distal lower limb muscle.  There was no 
evidence of radiculopathy or plexopathy.  The findings were 
consistent with the Veteran's history of diabetes given his 
age and physical examination, which suggested peripheral 
neuropathy.  In May 2005, a VA examination report shows no 
evidence of bilateral lower extremity radiculopathy per EMG 
study with nerve conduction velocities.  

An April 2006 VA neurology consult shows complaints of pain 
in the low back area radiating to the legs, with some 
numbness and tingling in both legs.  On physical evaluation, 
the motor strength was 5/5 in both upper and lower 
extremities.  There was no focal motor deficit and no focal 
sensory deficit.  Deep tendon reflexes were 2+ and equal, and 
plantar flexors gait was with a cane.  The diagnosis was 
normal neurological examination.  A June 2006 VA orthopedic 
consult shows the Veteran denied any bowel or bladder 
complaints.  A July 2006 VA medical record shows neurological 
evaluation revealed no obvious motor weakness on manual 
muscle testing.  The Veteran could heel and toe raise without 
sign of weakness; he denied any paresthesia.  The examiner 
could not elicit knee jerks on either side.  He had 1+ ankle 
jerks bilaterally.  The straight leg raise test was 
remarkable only for back pain.  An August 2007 VA EMG study 
of the legs was normal.  

In evaluating the Veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain radiating to the lower 
extremities and inability to stand or sit for prolonged 
periods of time.  This functional impairment, however, is 
considered by the 30, 40, and 50 percent ratings assigned.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

Other than the staged ratings assigned, the level of 
impairment associated with the lumbosacral spine disability 
has been relatively stable throughout the appeals period.  
Therefore, any additional application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran testified that he last worked six to 
seven years ago in security, which required constant standing 
and that he missed a lot of time from work due to his back.  
He further indicated that he had a job but was fired for 
moving too slowly in the kitchen.  He noted that he was not 
averse to working but needed a job to accommodate his back 
disability.  He did not pursue any vocational rehabilitation 
training.  The evidence does not rise to the level of marked 
interference with employment.  The Veteran has not submitted 
any documentation supporting his work absences due to his 
back disability or that he was fired from his job in a 
kitchen because of his back.  While his lumbosacral spine 
disability would affect the Veteran's employability for 
physical labor jobs, the record does not show marked 
interference with employment due to the lumbar spine.  The 
record also does not show frequent periods of hospitalization 
due to this disability.  The current schedular criteria 
adequately compensate the Veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

The preponderance of the evidence is against an increased 
rating for lumbosacral spine degenerative joint disease and 
lumbosacral strain; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, effective July 23, 2004 is denied.

Entitlement to an evaluation in excess of 30 percent for 
lumbosacral strain, effective June 12, 2006 is denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, effective August 14, 2007 is denied.

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral degenerative joint disease, effective July 23, 
2004 is denied.



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


